GUDGEL, Judge,
concurring.
I concur in the result reached by the majority, but deem it appropriate to state my views separately. Contrary to the majority, I am unwilling to conclude that as a matter of law, there necessarily must be an award of damages for past pain and suffering in every case in which there is an award of medical expenses.
Indeed, it is certainly not uncommon for a person involved in an accident to consult a physician or go to an emergency room purely as a precautionary measure, even though any pain incurred as a result of the accident is negligible. A jury would be fully justified in awarding medical expenses in such a case even if the plaintiff actually was not injured and even though no grounds would exist for awarding damages for pain and suffering.
Here, I agree that a new trial on damages is required because all of the physicians, including appellee’s physician, agreed that appellant was injured in the accident, but disagreed as to the severity of her injury. In this ease, since the jury awarded appellant most of the medical expenses which she incurred in treating her injuries, it could not reasonably refuse to award her something by way of damages for the pain and suffering she evidently incurred as a result of those injuries. This is especially true since none of the physicians indicated that appellant’s injuries were not accompanied by pain. For *196these reasons, I concur in the result reached by the majority.